Exhibit 10.1

SEPARATION AGREEMENT

THIS SEPARATION AGREEMENT (hereinafter “Agreement”) is made and entered into by
and between Stephen G. Dormer (hereinafter “Dormer”) and Provident Bank and its
parent Provident New York Bancorp (collectively, the “Company”). Company and
Dormer are sometimes referred to collectively herein as “the Parties” and
individually herein as “Party”.

WHEREAS, Dormer was employed by the Company pursuant to an Employment Agreement
dated December 8, 2008 (“Employment Agreement”); and

WHEREAS, Dormer hereby resigns as an employee of the Company effective
October 13, 2011 (“Resignation Date”);

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
contained, as settlement of any claims to compensation Dormer might have with
respect to his separation of employment, of other good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged by
the Parties, it is agreed as follows:

1. As of the Resignation Date, and at all times forward, Dormer will not hold
himself out to any person or entity as being an employee, officer, director,
representative, or agent of the Company.

2. Provided that this Agreement becomes effective pursuant to paragraph 5 below,
and further provided that Dormer complies with the terms of this Agreement, he
shall receive the following consideration, compensation and benefits:

(a) Dormer will be paid for his accrued but unused vacation in the amount of
$12,069.90 (less applicable withholding).

(b) Should Dormer timely elect health insurance continuation benefits under
COBRA for himself and his dependents, for the first twelve months following the
Resignation Date, the Company shall pay the full COBRA premium. Thereafter,
Dormer shall be solely responsible for making any COBRA premium payments for
subsequent months. In the event that the Company determines, in its discretion,
that payment of Dormer’s COBRA premiums may result in a violation of applicable
law or the imposition of any penalties under applicable law, the Company may
terminate any further payment of such premiums and instead pay to Dormer a lump
sum amount, in cash, equal to the remaining premiums that would otherwise have
been paid by the Company, as determined by the Company in it is discretion.

(c) The Company shall pay to Dormer, in a lump sum (i) $261,500 (less applicable
withholding), which represents one year of base salary, and (ii) $65,000 (less
applicable withholding), which represents the average bonus for the previous two
years (collectively, the “Separation Payment”). The Separation Payment will be
made on April 16, 2012.

 

1



--------------------------------------------------------------------------------

(d) The Company releases Dormer from his obligations under Paragraph 11(a)(ii)
of the Employment Agreement, and Paragraph 11(a)(ii) shall be deemed null and
void.

(e) The Company will not contest Dormer’s application for unemployment benefits.

(f) Other than what is provided for in this paragraph 2, Dormer shall have no
right to receive any other consideration, payments, compensation or benefits,
under this Agreement or otherwise.

3. In exchange for the considerations provided for in this Agreement, Dormer
hereby completely, irrevocably, and unconditionally releases and forever
discharges the Company, and any of its affiliated companies, and each and all of
their officers, agents, directors, supervisors, employees, representatives, and
their successors and assigns, and all persons acting by, through, under, for, or
in concert with them, or any of them, in any and all of their capacities
(hereinafter individually or collectively, the “Released Parties”), from any and
all charges, complaints, claims, and liabilities of any kind or nature
whatsoever, known or unknown, suspected or unsuspected (hereinafter referred to
as “claim” or “claims”) which Dormer at any time heretofore had or claimed to
have or which Dormer may have or claim to have regarding events that have
occurred as of the Effective Date of this Agreement, including, without
limitation, those based on: any employee welfare benefit or pension plan
governed by the Employee Retirement Income Security Act as amended (hereinafter
“ERISA”) (provided that this release does not extend to any vested retirement
benefits of Dormer under Company’s 401(k) Safe Harbor Plan); the Civil Rights
Act of 1964, as amended (race, color, religion, sex and national origin
discrimination and harassment); the Civil Rights Act of 1966 (42 U.S.C. § 1981)
(discrimination); the Age Discrimination in Employment Act of 1967 (hereinafter
“ADEA”), as amended; the Older Workers Benefit Protection Act, as amended; the
Americans With Disabilities Act (hereinafter “ADA”), as amended; § 503 of the
Rehabilitation Act of 1973; the Fair Labor Standards Act, as amended (wage and
hour matters); the Family and Medical Leave Act, as amended, (family leave
matters), any other federal, state, or local laws or regulations regarding
employment discrimination or harassment, wages, insurance, leave, privacy or any
other matter; any negligent or intentional tort; any contract, policy or
practice (implied, oral, or written); or any other theory of recovery under
federal, state, or local law, and whether for compensatory or punitive damages,
or other equitable relief, including, but not limited to, any and all claims
which Dormer may now have or may have had, arising from or in any way whatsoever
connected with Dormer’s employment or contacts, with Company or any other of the
Released Parties.

4. To the extent permitted by law, Dormer agrees that he will not cause or
encourage any future legal proceedings to be maintained or instituted against
any of the Released Parties. To the extent permitted by law, Dormer agrees that
he will not accept any remedy or recovery arising from any charge filed or
proceedings or investigation conducted by the EEOC or by any state or local
human rights or employment rights enforcement agency relating to any of the
matters released in this Agreement.

5. Older Workers Benefit Protection Act /ADEA Waiver:

(a) Dormer acknowledges that the Company has advised him in writing to consult
with an attorney of his choice before signing this Agreement, and Dormer has
been given the opportunity to consult with an attorney of his choice before
signing this Agreement.

 

2



--------------------------------------------------------------------------------

(b) Dormer acknowledges that he has been given the opportunity to review and
consider this Agreement for a full twenty-one days before signing it, and that,
if he has signed this Agreement in less than that time, he has done so
voluntarily in order to obtain sooner the benefits of this Agreement.

(c) Dormer further acknowledges that he may revoke this Agreement within seven
(7) days after signing it, provided that this Agreement will not become
effective until such seven (7) day period has expired. To be effective, any such
revocation must be in writing and delivered to Company’s principal place of
business by the close of business on the seventh (7th) day after signing the
Agreement and must expressly state Dormer’s intention to revoke this Agreement.
Provided that Dormer does not timely revoke this Agreement, the eighth (8th) day
following Dormer’s execution hereof shall be deemed the “Effective Date” of this
Agreement.

(d) The Parties also agree that the release provided by Dormer in this Agreement
does not include a release for claims under the ADEA arising after the date
Dormer signs this Agreement.

6. Dormer shall promptly turn over to the Company any and all documents, files,
computer records, or other materials belonging to, or containing confidential or
proprietary information obtained from, the Company that are in Dormer’s
possession, custody, or control, including any such materials that may be at
Dormer’s home.

7. Dormer agrees that he will not publicly make or publish any adverse,
disparaging, untrue, or misleading statement or comment about the Company or any
of its officers, directors, employees, or agents. The Company agrees to instruct
its directors, officers, and senior management not to publicly make or publish
any adverse, disparaging, untrue, or misleading statement or comment about
Dormer. In the event that a prospective employer of Dormer’s contacts the
Company, the Company shall respond by providing only Dormer’s dates of
employment, title, last salary, and stating that he resigned to pursue other
opportunities.

8. This Agreement shall not in any way be construed as an admission by the
Company of any acts of unlawful conduct, wrongdoing or discrimination against
Dormer, and the Company specifically disclaims any liability to Dormer on the
part of itself, its employees, or its agents. This Agreement shall not in any
way be construed as an admission by Dormer of any acts of unlawful conduct,
wrongdoing or discrimination against the Company, and Dormer specifically
disclaims any liability to Company on the part of himself or his agents.

9. This Agreement shall be binding upon Dormer and upon Dormer’s heirs,
administrators, representatives, executors, successors, and assigns, and shall
inure to the benefit of the Company, and its representatives, executors,
successors, and assigns. This Agreement shall be binding upon the Company and
upon the Company’s assigns and shall inure to the benefit of Dormer and his
heirs, administrators, representatives, executors, successors, and assigns.

 

3



--------------------------------------------------------------------------------

10. This Agreement sets forth the entire agreement between the Company and
Dormer and, except as expressly provided for in this Agreement, fully supersedes
any and all prior agreements or understandings between the Company and Dormer
pertaining to the subject matter hereof, except that Paragraphs 10, 11(a)(i),
11(a)(iii), 11(b), and 11(c) of the Employment Agreement shall remain in full
force and effect. In reaching this Agreement, neither the Company nor Dormer has
relied upon any representation or promise except those set forth herein. If any
provision, or portion of a provision, of this Agreement is held to be invalid or
unenforceable for any reason, the remainder of the Agreement shall remain in
full force and effect, as if such provision, or portion of such provision, had
never been contained herein. The unenforceability or invalidity of a provision
of the Agreement in one jurisdiction shall not invalidate or render that
provision unenforceable in any other jurisdiction.

11. This Agreement cannot be amended, modified, or supplemented in any respect
except by written agreement entered into and signed by the Parties.

12. This Agreement shall be governed by the laws of the State of New York
without giving effect to conflict of laws principles, and Dormer consents to
venue and exclusive personal jurisdiction in the state and federal courts of the
State of New York for any proceeding arising out of or relating to this
Agreement.

13. Dormer acknowledges that he has read each and every section of this
Agreement and that he understands his rights and obligations under this
Agreement. Dormer acknowledges that the Company has advised him in writing to
consult with an attorney of his choice before signing this Agreement, and that
Dormer has been given the opportunity to consult with an attorney of his choice
before signing this Agreement.

14. This Agreement may be signed in counterparts, each of which shall be
considered an original for all purposes, and all of which taken together shall
constitute one and the same written agreement.

IN WITNESS WHEREOF, the Company, has caused this Agreement to be executed by its
duly authorized officer, and Dormer has executed this Agreement, on the date(s)
set forth below.

 

Stephen G. Dormer

/s/ Stephen G. Dormer

October 13, 2011         /Date Provident New York Bancorp and Provident Bank By:
 

/s/ Jack Kopnisky

Jack Kopnisky President/CEO Provident New York Bancorp October 13, 2011        
/Date

 

4